Citation Nr: 1449163	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  13-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel







INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1958 to October 1960.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in December 2013, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A May 1976 Board decision denied service connection for a psychiatric disability; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

2.  The evidence associated with the claims file subsequent to the May 1976 Board decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the psychiatric disability claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.



3.  Symptoms of a psychiatric disability were not chronic in service, symptoms of a psychiatric disability have not been continuous since service separation, psychosis did not manifest to a compensable degree during or within one year of active service, and there is no persuasive indication of a link between the current psychiatric disability and active service.


CONCLUSIONS OF LAW

1.  The May 1976 Board decision, which denied service connection for a psychiatric disability, became final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  

2.  The evidence relating to the psychiatric disability claim received subsequent to the May 1976 Board decision is new and material, and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1132, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1967, the Veteran filed an initial claim for service connection for a psychiatric disability, claimed as a "nervous condition."  The claim was granted in a September 1969 rating decision.  However, in an August 1975 rating decision, the RO proposed severance of service connection for the psychiatric disability based on clear and unmistakable error found in the September 1969 rating decision granting the claim.  



In an October 1975 rating decision, the RO effectuated severance of service connection for the psychiatric disability, now diagnosed as schizophrenia.  The Veteran filed a timely Notice of Disagreement (NOD), and, in May 1976, the Board denied the benefits on appeal.  The Veteran did not appeal the claim to the Court.  Consequently, the May 1976 decision of the Board became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

In February 2012, the Veteran filed a request to reopen his claim for service connection for a psychiatric disability.  In the September 2012 rating decision that is the subject of this appeal, the RO found that no new and material evidence had been received and denied reopening of the psychiatric disability claim.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final May 1976 Board decision denying service connection for a psychiatric disability included service treatment records indicating that the Veteran reported a history of sleep disturbances prior to service enlistment, treatment for a single episode of sleep walking in March 1959, and normal psychiatric evaluation at the time of separation from service.  Post-service treatment records showed a gap of many years between service separation and the first documentation of treatment or complaints of symptoms of a psychiatric disability. 

Based on this evidence, the Board, in May 1976, denied service connection for the psychiatric disability, finding clear and unmistakable error in the September 1969 rating decision that granted service connection for a psychiatric disability, and that the psychiatric disability clearly and unmistakably preexisted active service and was not aggravated therein.  

Evidence added to the record since the time of the last final denial in May 1976 includes a favorable nexus opinion signed by Dr. J.  In his August 2013 report, Dr. J. writes that the Veteran did not have any mental disability symptoms prior to service enlistment, that he began to suffer from nightmares during basic training due to the treatment he was receiving by his sergeant, and that these nightmares constituted the first manifestations of his current schizophrenia, paranoid type.   

The Board finds that the evidence added to the record since the previous May 1976 denial constitutes new and material evidence.  The evidence is new and not redundant, in that it shows the possibility of a nexus between a currently diagnosed psychiatric disability and active service, which is an unestablished fact that is necessary to substantiate the claim.  Moreover, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a psychiatric disability is reopened.  

Next, the Board turns to the question of whether service connection for a psychiatric disability is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis, including schizophrenia, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record does indicate psychiatric diagnoses that may be characterized as psychoses.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran has was not diagnosed with any psychoses within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as a psychosis, including schizophrenia, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his psychiatric disability, variously diagnosed as anxiety neurosis, depression, and schizophrenia, began during active service.  Specifically, he avers that he began having nightmares and sleep-walking during active service, which he claims were early manifestations of his currently diagnosed psychiatric disability.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a psychiatric disability during active service, and that the preponderance of the evidence demonstrates that symptoms of a psychiatric disability were not chronic or unremitting in service.    

The Veteran's November 1958 service enlistment examination is negative for any signs, symptoms, reports, or findings of a psychiatric disability.  Indeed, clinical psychiatric evaluation is marked as normal.  Because a psychiatric disability was not "noted" at the November 1958 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1132.  

Further, the weight of the evidence demonstrates that a psychiatric disability did not manifest during active service.  Service treatment records show that in March 1959, the Veteran's commanding officer referred him for a psychiatric evaluation as it had been reported that the Veteran walked in his sleep and, on one occasion, attempted to choke a man while sleep-walking.  It was noted on the referral form that, up to this point, he had not had any disciplinary actions against him and had excellent performance.  

At a subsequent psychiatric evaluation, the Veteran reported that he had been walking in his sleep for 5 or 6 years (placing inception prior to service enlistment), and that he also experienced nightmares in which some sort of violence was usually depicted.  He described several specific occasions in which he had been found sleep walking and even attacking other individuals in his sleep.  The evaluating clinician noted that the Veteran showed no concern regarding his reported sleep walking activities, and gave the clinician the impression that treatment would make little difference.  Moreover, the clinician noted that he could not identify any problematic areas.  The clinician concluded that the Veteran's somnambulism was not serious and that the Veteran was not motivated for psychotherapy.     

The remainder of the service treatment records is negative for any report of nightmares, sleep walking, or any other psychiatric symptom, treatment, finding, or diagnosis, providing probative evidence against the Veteran's claim.  

At the October 1960 service separation examination, the Veteran checked "no" next to "nervous trouble of any sort," "frequent or terrifying nightmares," "frequent trouble sleeping," and "depression or excessive worry."  Moreover, psychiatric evaluation was marked as normal.  The Veteran's failure to report any psychiatric symptoms at separation provides highly probative evidence against his current claim.  


Moreover, in a January 1976 written statement, the Veteran explained that he had made up the story about sleep walking during active service because he had attempted to kill another soldier and did not want to go to prison.  This statement made by the Veteran provides highly probative evidence against his own claim, as he refutes the very basis upon which he was referred for a psychiatric evaluation during active service and the very symptom which he now claims is proof that his psychiatric disability began during active service.     

In sum, other than the sleep walking incident and reported history of sleep walking which the Veteran now says he made up, the service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of a psychiatric disability.  Moreover, even after assuming that the sleep walking incidents were true, the clinician conducting a psychiatric evaluation during active service could not identify any psychiatric disabilities.    

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a psychiatric disability have not been continuous or unremitting since separation from active service in October 1960.  As noted above, the October 1960 separation examination report is negative for any report or finding of a psychiatric disability.  

Following separation from service in October 1960, the evidence of record does not show any complaints, diagnosis, or treatment for a psychiatric problem until November 1967, when the Veteran filed his initial claim for service connection.  Moreover, the first post-service treatment or evaluation for a psychiatric problem is the March 1969 VA examination, at which the Veteran reported symptoms including inability to concentrate, nightmares, insecurity, irritability, hostility, crying spells, and a desire to shout.  He also reported attacking his wife one night while sleeping.  Mental status was normal except that the Veteran was noted to be tense and nervous, and he immediately began to weep upon entering the examiner's office.  The VA examiner assessed somnambulism with anxiety and depressive features.   


The absence of post-service complaints, findings, diagnosis, or treatment for the claimed psychiatric disability for at least 7 years after service separation until 1967 is one factor that tends to weigh against a finding of chronic or unremitting symptoms of a psychiatric disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a psychiatric disability have not been chronic or unremitting since service separation includes the Veteran's own history of symptoms provided for treatment purposes.  For instance, in February 1972, the Veteran was psychiatrically hospitalized for symptoms of anxiety, irritability, aggressiveness, and insomnia with nightmares.  However, he stated that he had no history of psychiatric hospitalization or treatment, and did not report a history of symptoms since service.  The Veteran was psychiatrically hospitalized again in January 1973, January 1974, March 1974, September 1974, and April 1975, and, again, did not mention a history of psychiatric symptoms beginning during or shortly after active service.  These statements (or lack thereof) provide highly probative evidence against his claim, as it is assumed that he would provide an accurate history of symptoms in the context of seeking treatment for his psychiatric disability.    

In addition to the above, at the May 2013 VA examination, when asked about his mental health history, the Veteran stated that his first encounter with a mental health professional was in the 1980s, and he did not mention any earlier or in-service psychiatric symptoms, again providing highly probative evidence against a finding of continuous psychiatric symptoms during and since active service.  

The Board also finds that the preponderance of the evidence demonstrates that a psychosis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no psychosis during the one year period after service, and no diagnosis or findings of psychosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders (2014).  Indeed, the evidence does not demonstrate a diagnosis of a psychosis until August 1972, when the Veteran was diagnosed with paranoid schizophrenia.  For these reasons, the Board finds that a psychosis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic or unremitting psychiatric symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of unremitting psychiatric symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of a psychiatric disability (except for the somnambulism, which the Veteran said he made up to avoid jail); the history of symptoms provided by the Veteran during multiple psychiatric hospitalizations in the 1970s regarding the inception of his psychiatric symptoms and lack of any treatment since service, as outlined above; and the lack of any documentation of reports or treatment for a psychiatric disability until 1967, when the Veteran filed his claim for service connection.  

As such, the Board does not find that the evidence sufficiently supports chronic or unremitting psychiatric symptomatology since service, so as to warrant a finding of a nexus between the current psychiatric disorder and active service. 

The Board acknowledges the Veteran's statements made in the context of the current claim that he has had psychiatric symptoms since active service.  However, even if his statements as to continuous symptoms since service were credible, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that the weight of the competent medical evidence is against a finding of a nexus between the current psychiatric disability and active service.  

Here, as noted above, the Veteran was afforded a VA examination in May 2013.  The VA examiner reviewed the claims file, and the Veteran's reported history and symptoms are recorded in the examination report.  After conducting a psychiatric evaluation, the VA examiner diagnosed depressive disorder NOS and opined that the psychiatric disability clearly and unmistakably existed prior to active service and was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner reasoned that the Veteran first sought psychiatric care in 1975, 15 years after service separation and the episodes of somnambulism during active service.  Moreover, the examiner noted there was no objective evidence that there have been more episodes of sleepwalking since his military discharge, and a temporal relationship between the current neuropsychiatric disorder and military service is not established.   

The Board acknowledges that the VA examiner premised his opinion on the Veteran's in-service statement that he had experienced somnambulism for 5 to 6 years before service enlistment, which the Veteran has since stated was a lie.  However, the Board finds that this does not render the VA opinion inadequate, as the evidence upon which the VA examiner relied which has since been shown to be false is actually favorable evidence - namely, that the Veteran experienced psychiatric symptoms during active service.  Moreover, even with consideration of favorable evidence that has since been shown to be inaccurate, the examiner did not find any evidence of a relationship between the Veteran's current psychiatric disability to active service, and, in fact, explicitly stated that there was no relationship between the two.  

The Board further acknowledges the favorable medical opinions submitted by the Veteran in support of his claim, but finds the VA examiner's opinion to be more probative and persuasive.  The claims file includes a September 1975 note by Dr. D., who states that he treated the Veteran on multiple occasions since 1960 and that the Veteran was currently suffering from somnambulism.  Notably, Dr. D. does not state that he treated the Veteran for somnambulism when he first treated him in 1960 or that the condition has been continuous since 1960.  Rather, the note merely states that somnambulism was a diagnosis in 1975, and thus, does not provide probative evidence in favor of nexus between the current psychiatric disability and active service.  

Next, in a February 2012 letter, Dr. Q. wrote that the Veteran was discharged from the military early due to somnambulism with anxiety and depressive features.  The doctor lists the Veteran's diagnoses as anxiety neurosis, schizophrenia, major depression, inadequate personality, and somnambulism with anxiety, and states that he has had his current psychiatric disabilities since military service.  

The Board does not find Dr. Q.'s letter to be probative evidence in favor of a nexus.  Namely, Dr. Q. does not indicate that he reviewed the Veteran's claims file, medical records, military records, or any other records in reaching his opinion.  Dr. Q. also does not provide any rationale or basis for his opinion that the current psychiatric disability began during active service.  Moreover, Dr. Q.'s statement that the Veteran was discharged due to his somnambulism is directly contradicted by the Veteran's military records.  His DD Form 214 lists the reason for his discharge as "early separation of oversea returnees," and does not indicate any medical reason for discharge.  In addition, the separation examination, as noted above, is negative for any psychiatric disability, which seems unlikely if the Veteran were discharged due to his somnambulism or other psychiatric symptoms.  

Finally, and most recently, in an August 2013 medical record, Dr. J. opined that "far beyond any reasonable doubt, nightmares that [Veteran] suffered in active duty were the first manifestations of the schizophrenia paranoid type [Veteran] is suffering.  For this reason is service-connected in nature."  Dr. J. did not provide any rationale for his opinion.  Indeed, in his report, he noted that the Veteran told him that he began having nightmares with violent content during active service, with no prior psychiatric history, and it appears that it is solely on the basis of the Veteran's statements that Dr. J. reached his opinion, as there is no indication that the doctor reviewed any other documents or sources of information.  

For these reasons, the Board finds the opinion of the VA examiner to be more probative than those of Drs. D., Q., or J.  The VA examiner reviewed the Veteran's claims file, including his military and medical records, and interviewed and examined the Veteran, providing adequate rationale for his opinion that there was no relationship between active service and the current psychiatric disability.  Further, the negative service treatment records (other than the history of somnambulism made up by the Veteran to avoid prosecution for attempted murder) and lack of any report or complaints of psychiatric symptoms for 7 years after service separation support the VA examiner's conclusion of no nexus between service and the current psychiatric disability.         

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's psychiatric disability and his military service, including no credible evidence of unremitting or chronic symptoms of the claimed psychiatric disability during active service, unremitting or continuous symptomatology of the claimed psychiatric disability following service separation, or competent medical evidence establishing a link between the Veteran's psychiatric disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting or chronic symptoms and unremitting or continuous post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely September 2012 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

As noted above, a VA examination and opinion was obtained in May 2013 with regard to the question of whether the Veteran's psychiatric disability is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2013 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive psychiatric examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the argument of the Veteran's representative in the October 2014 Appellant's Brief that the VA examination is inadequate because the VA examiner did not diagnose schizophrenia or otherwise discuss that diagnosis and did not provide rationale for his opinion.  However, as discussed above, the VA examiner did provide rationale for his opinion.  Moreover, the examiner conducted a thorough psychiatric evaluation and listed all diagnoses (in this case, only one) he believed best described the Veteran's psychiatric symptoms.  For these reasons, the VA examination is not inadequate.    

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a psychiatric disability is granted. 

Service connection for a psychiatric disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


